THE THIRTEENTH COURT OF APPEALS

                                    13-19-00452-CV


William Moser, Dreama Greene, Matthew Moody, Individually, Matthew Moody as Legal
   Guardian and Next Friend of Emily Moody, a Minor, and Matthew Moody as Legal
                 Guardian and Next Friend of Marilyn Moody, a Minor
                                         v.
                   Texas Farm Bureau Mutual Insurance Company


                                     On Appeal from the
                       28th District Court of Nueces County, Texas
                        Trial Court Cause No. 2019DCV-5885-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

September 23, 2021